KELLY, J.
(concurring). This appeal is from the recommendation of the Judicial Tenure Commission (JTC) that we publicly censure respondent 86th District Court Judge Michael J. Haley. After having the benefit of full briefing and oral argument of counsel, I agree with the JTC’s recommendation to publicly censure Judge Haley. However, my reasons are different from those of the majority and the JTC.
FACTUAL BACKGROUND
On October 14, 2003, after Judge Haley accepted a defendant’s guilty plea, the defendant’s attorney, Richard L. Benedict, asked permission of the judge to approach the bench. When Judge Haley granted the request, both Benedict and the prosecutor approached the judge. Benedict placed on the bench two tickets to an upcoming University of Michigan Wolverines football game and slid them toward the judge. The following conversation ensued:
Benedict: You got to promise to go.
The Court: It’s a week from Saturday?
Benedict: No, Saturday.
The Court: This Saturday, Hmm, I could go.
Benedict: Promise?
The Court: I promise to go? I’ve got to make a phone call. Today’s Tuesday, where are you tomorrow?
*215Benedict: The office. No, I’m in Kalkaska. If you want it, take it.
The Court: Okay. If there’s anybody else that—
Benedict: When you said you were interested, I indicated that I still have to ask another. If you can’t go somebody’s got to go.
The Court: I’ll make sure somebody goes and that you get paid.
Benedict: I don’t need to get paid.
The Court: Okay. All right.
Benedict: I need to make sure there are two people sitting in the seats.
Then, although Judge Haley had previously stated on the record that he would sentence Benedict’s client on November 6, 2003, he proceeded to sentence the defendant immediately. He later indicated that he had decided to sentence the defendant on the spot in the interest of judicial economy.
PROCEEDINGS BELOW
These events and Judge Haley’s responses to the JTC investigation of them led the JTC to file a formal two-count complaint against the judge alleging: (I) “Impropriety and/or the Appearance of Impropriety” and (II) “Misrepresentation/Lack of Candor.” Count II was later dismissed.
The complaint alleged that Judge Haley’s conduct on October 14, 2003, constituted:
a. Misconduct in office as defined by Michigan Constitution 1963, Article VI, § 30 as amended, MCR 9.205, as amended;
b. Conduct clearly prejudicial to the administration of justice as defined by the Michigan Constitution 1963, Article VI, §30 as amended, MCR 9.205, as amended;
*216c. Failure to observe high standards of conduct so that the integrity and independence of the judiciary may be preserved, contrary to the Code of Judicial Conduct, Canon l;
d. Irresponsible or improper conduct which erodes public confidence in the judiciary, in violation of the Code of Judicial Conduct, Canon 2A;
e. Conduct involving impropriety and the appearance of impropriety, which erodes public confidence in the judiciary, in violation of the code of Judicial Conduct, Canon 2A;
f. Failure to conduct oneself at all times in a manner which would enhance the public’s confidence in the integrity of the judiciary, contrary to the Code of Judicial Conduct, Canon 2B;
g. Allowing family, social, or other relationships to influence judicial conduct or judgment, contrary to Canon 2C;
h. Improper acceptance of a gift from a donor whose interests have come or are likely to come before the court, contrary to Canon 5C(4(c)[sic];
i. Conduct in violation of relevant portions of MCR 9.104 in that such conduct is: prejudicial to the administration of justice, contrary to MCR 9.104(1); exposes the legal profession or courts to obloquy, contempt, censure or reproach, contrary to MCR 9.104(2); contrary to justice, ethics, honesty or good morals, in violation of MCR 9.104(A)(3); and violates the standards or rules of professional responsibility adopted by the Supreme Court, contrary to MCR 9.104(4).
This Court appointed retired Circuit Court Judge Casper O. Grathwohl to act as master in this case. After hearing the evidence and reviewing the facts, Judge Grathwohl concluded that, while respondent’s actions were improper, they did not constitute judicial misconduct.
*217The examiner, who conducted the proceeding on behalf of the JTC, objected to the master’s finding that respondent’s conduct did not constitute judicial misconduct. The JTC heard oral argument on the objection, found judicial misconduct, and issued a recommendation and order of discipline.
In making its recommendation, the JTC applied the factors stated in In re Brown, 461 Mich 1291, 1292-1293 (2000). It listed all relevant factors and applied the facts of the case to them. Mindful of this Court’s desire for proportionality, the JTC also considered other case holdings involving the acceptance of gifts made in this state and in other jurisdictions.
All nine members of the JTC disagreed with the master and found that Judge Haley had indeed committed judicial misconduct. Seven of the nine recommended public censure. The two members who concurred in part and dissented in part would have publicly censured the judge and suspended him without pay for 30 days.
ISSUES ON APPEAL
On appeal, Judge Haley argues that this Court should reject the JTC’s recommendation. He asserts that the finding that acceptance of the football tickets constitutes misconduct was erroneous. He argues that the Code of Judicial Conduct, Canon 5(C)(4)(b), permits the gift of football tickets as an “ordinary social hospitality.” He asserts also that the JTC erred in concluding that his conduct gave the appearance of impropriety. Finally, he argues that the recommended sanction of public censure is inappropriate in light of the facts of the case.
In another argument, Judge Haley claims that combining the judicial and prosecutorial functions of the *218JTC in one body violates due process. This Court recently decided this issue in In re Chrzanowski, 465 Mich 468; 636 NW2d 758 (2001). I agree with the majority that combining the investigative and adjudicative functions of the JTC into one body does not offend due process. No persuasive reason has been given to revisit that decision today.
RELEVANT STANDARDS
The power to discipline a Michigan judge lies exclusively in this Court, and the Court exercises it on the recommendation of the JTC. Const 1963, art 6, § 30. This Court reviews the JTC’s factual findings and disciplinary recommendations de novo. In re Hathaway, 464 Mich 672, 684; 630 NW2d 850 (2001). The appropriate standard of proof is a preponderance of the evidence. In re Noecker, 472 Mich 1, 8; 691 NW2d 440 (2005).
THE SOCIAL HOSPITALITY EXCEPTION TO CANON 5(C)
Judge Haley argues that, under the Code of Judicial Conduct, Canon 5(C)(4)(b), his act of accepting the football tickets cannot constitute misconduct. He asserts that the tickets were nothing more than a form of ordinary social hospitality.
Canon 5(C)(4) creates the category of social hospitality. It provides an exception from the prohibition regarding gifts. It states in relevant part:
Neither a judge nor a family member residing in the judge’s household should accept a gift, bequest, favor, or loan from anyone except as follows:
*219(b) A judge or a family member residing in the judge’s household may accept ordinary social hospitality; a gift, bequest, favor, or loan ....
The Michigan Code of Judicial Conduct does not define “ordinary social hospitality,” nor has this Court defined it in case law. Other courts have developed tests to determine when a gift may be considered ordinary social hospitality.
California and Illinois courts have set out such tests. California defines a gift that qualifies as ordinary social hospitality as
“[a] type of social event or other gift which is so common among people in the judge’s community that no reasonable person would believe that (1) the donor was intending to or would obtain any advantage or (2) the donee would believe that the donor intended to obtain any advantage.” [Adams v Comm on Judicial Performance, 10 Cal 4th 866, 880; 42 Cal Rprt 2d 606; 897 P2d 544 (1995), quoting California Judges Ass’n, Judicial Ethics Com, Opinion No 43 (1994), p 4, published in Rothman, California Judicial Conduct Handbook.]
The California Supreme Court in Adams emphasized that, in deciding whether something qualifies as social hospitality, the focus should be on “the reasonable perceptions of an objective observer, rather than the motive or intent on the part of the judge.” Adams, supra at 880.
The Illinois Supreme Court in In re Corboy,1 defined “social hospitality” as “routine amenities, favors, and courtesies, which are normally exchanged between friends and acquaintances, and which would not create an appearance of impropriety to a reasonable, objective observer.” The court emphasized that the test is objective, the touchstone being a “careful consideration of *220social custom.” Id. The court in Corboy stated that such an evaluation should include the following factors:
(1) The monetary value of the gift,
(2) the relationship, if any, between the judge and the donor/lender lawyer,
(3) the social practices and customs associated with gifts and loans, and
(4) the particular circumstances surrounding the gifts and loans. [Id. at 43.]
I am persuaded that the Corboy test is in conformity with the language of Canon 5(C)(4)(b). It expresses the same meaning of “ordinary social hospitality” as is found in standard dictionaries.2 Therefore, I would adopt the test.
The JTC weighed the Corboy factors and concluded that the gift of football tickets did not qualify as “ordinary social hospitality.” My application of the factors yields the following findings. The monetary value of the two tickets was $92.1 agree that their value is within the range of what an ordinary person would find reasonable. Therefore, this factor should be weighed in favor of Judge Haley.
The JTC placed great emphasis on the fact that the relationship between Judge Haley and Benedict did not amount to a friendship. These individuals did not frequent each other’s homes or engage in activities together outside the world of legal practitioners. I agree that they did not have a social friendship. But, I disagree with the JTC that the only “social relationship” for purposes of Canon 5(C)(4)(b) is a friendship.
*221Nothing in the canon precludes a finding that a professional relationship can occasion the giving of gifts that qualify as ordinary social hospitality. A judge and an attorney do not need to be friends for a gift to qualify as ordinary social hospitality. Corboy specifically states that an acquaintance relationship is sufficient. Corboy, supra at 42.1 believe that a purely professional acquaintanceship may also give rise to a situation where an attorney may give a judge a gift acceptable under Canon 5(C)(4)(b).
There was testimony in this case that Judge Haley and Benedict have known each other for many years. It appears from the record that they were in one another’s company at least two or three times a week for a period of 17 or 18 years. This supports a finding that a long professional relationship existed between them and surely qualified them as acquaintances.
The JTC found and the testimony established that Benedict had never before given Judge Haley football tickets. The JTC used this fact to find that there was no “social practice” of gift-giving between the two. I disagree with the JTC’s interpretation of social practices as used in Corboy. The term “social practice” has a broader meaning than simply past social activities. It encompasses the local practices and customs associated with gift-giving. Corboy, supra at 43. Therefore the question is not only whether Benedict ever gave football tickets to Judge Haley before, but whether persons similarly situated give event tickets as gifts.
It is quite common for one person to offer another an extra ticket to a game, show, or concert. This is especially true if the donor holds season tickets and cannot attend a particular event. The facts of this case show that Benedict holds season tickets to University of Michigan football games. The facts also show that it is *222common for Benedict to offer tickets to court employees. Benedict is a former judge of the court in which Judge Haley presides and has maintained a relationship with various court employees.
I find that this factor should be weighed in favor of Judge Haley because of actual social practice. Season ticket holders commonly offer tickets to acquaintances when they cannot attend an event themselves, as occurred here.
The JTC found that the circumstances surrounding the gift, the fact that the gift was made to the judge while on the bench, weigh against finding that it is “ordinary social hospitality.” I agree. There is nothing ordinary about the location of the gift-giving here. A judge’s acceptance of a gift while on the bench, even from a close friend, is improper. This factor should be weighed against Judge Haley.
In summary, my application of the Corboy factors to this case leads to a conclusion different from that reached by the JTC. Three factors weigh in favor of finding that the gift of the tickets was acceptable under Canon 5(C)(4)(b). The fourth factor, regarding the circumstances of the gift-giving, does not. However, because a professional relationship existed, the gift was valued at under $100, and it is common practice to give such gifts, I would find that the tickets qualify as “ordinary social hospitality.”
The majority holds that “social hospitality requires a social context.” Ante at 193 (emphasis omitted). It concludes that the gift of the tickets was improper because the exchange took place in a judicial context. Id. I disagree with this approach to determining whether a gift qualifies as “ordinary social hospitality.”
It is my interpretation of the canon that the focus should be on the gift itself, not on the situation sur*223rounding the gift-giving. The pivotal fact that leads the majority to find that the gift of the tickets was improper is that the gift-giving took place in Judge Haley’s courtroom. This suggests that, if it had taken place outside the courtroom, the gift would not have violated any of the judicial canons. I believe that the circumstances surrounding the gift are best evaluated under the “appearance of impropriety” standard set forth in Canon 2.1 do not believe that the location of the gift-giving alone determines whether the gift is “ordinary social hospitality.”
THE APPEARANCE OF IMPROPRIETY
Judge Haley argues that the JTC erred in finding that his acceptance of the gift gave the appearance of impropriety.
Canon 1 of the Code of Judicial Conduct provides:
A Judge Should Uphold the Integrity and Independence of the Judiciary
An independent and honorable judiciary is indispensable to justice in our society. A judge should participate in establishing, maintaining, and enforcing, and should personally observe, high standards of conduct so that the integrity and independence of the judiciary may be preserved. A judge should always be aware that the judicial system is for the benefit of the litigant and the public, not the judiciary. The provisions of this code should be construed and applied to further those objectives.
Canon 2 of the Code of Judicial Conduct provides, in part:
A Judge Should Avoid Impropriety and the Appearance of Impropriety in All Activities
A. Public confidence in the judiciary is eroded by irresponsible or improper conduct by judges. A judge must *224avoid all impropriety and appearance of impropriety. A judge must expect to be the subject of constant public scrutiny. A judge must therefore accept restrictions on conduct that might be viewed as burdensome by the ordinary citizen and should do so freely and willingly.
B. A judge should respect and observe the law. At all times, the conduct and manner of a judge should promote public confidence in the integrity and impartiality of the judiciary.
Judge Haley argues that the JTC used the wrong standard for determining whether there was an appearance of impropriety. He argues that this Court should apply the standard set forth in Fredonia Broadcasting Corp v RCA Corp, 569 F2d 251 (CA 5, 1978). There, the court applied a “layman’s standard.” The court held that the appearance of impropriety standard should not be defined by using the perceptions of judges or lawyers, but by using the perceptions of nonprofessional people. Id. at 256.
The JTC contends that the correct test is expressed in In re Johnstone, 2 P3d 1226 (Alas, 2000). The court in Johnstone held that the test is an objective one: whether a reasonable person would believe that an impropriety is afoot.
There are no Michigan cases on point concerning the applicable test for determining when an appearance of impropriety has arisen. I agree with the JTC that the correct test is the objective reasonable person test, one commonly used in the law to determine the validity of a person’s conduct.3
*225Therefore, the question is whether Judge Haley’s conduct would have appeared improper to a reasonable person objectively viewing the transaction. Judge Haley argues that no evidence was presented showing that his conduct brought disrespect on the judiciary or had any significance to the general public.
However, I note that his own witness, Ronald Jolly, a Traverse City radio talk show host, testified that it was not appropriate for the judge to take the tickets while on the bench. Others testified that the community was confused about the transaction. The judge himself testified that he realizes in hindsight that it is improper for a judge to accept a gift from any litigant or attorney while on the bench.
I would find that there was an appearance of impropriety here. It was increased by the fact that, immediately after accepting the tickets, the judge changed his mind about when to sentence Benedict’s client. To a casual reasonable observer, this suggests that the tickets had some influence on the judge. Even though in fact that may not have been true, a reasonable observer could well have concluded otherwise. This appearance of improper influence violated Canon 2 of the Michigan Code of Judicial conduct.
Judges must be conscious of their actions and be ever mindful that conduct proper in one location may be improper in another. Although taking the football tickets as a gift was not misconduct under Canon 5(C)(4)(b), it gave the appearance of impropriety when it occurred on the bench during court proceedings. In fact, I cannot think of a situation in which it would be appropriate for a judge to accept a gift, “social hospitality” or not, during a regular court proceeding. Therefore, I conclude that the JTC met its burden of proof to *226show that Judge Haley’s conduct created the appearance of impropriety in violation of Canon 2.
The majority holds that it is improper to sanction a judge under Canon 2 if a sanction is appropriate under a different court rule or canon which is more specific.4 In the past, this Court has consistently found a violation of Canon 2 in cases where there was also a violation of a direct court rule or canon. See, e.g., In re Gilbert, 469 Mich 1224; 668 NW2d 892 (2003); In re Chrzanowski, 465 Mich 468; 636 NW2d 758 (2001); In re Moore, 464 Mich 98; 626 NW2d 374 (2001); In re Ferrara, 458 Mich 350; 582 NW2d 817 (1998); In re Hocking, 451 Mich 1; 546 NW2d 234 (1996); In re Seitz, 441 Mich 590; 495 NW2d 559 (1993). I see no reason, nor has the majority given a reason, to depart in this case from this Court’s past treatment of Canon 2.
In its opinion, the majority loses sight of the significance of Canon 2 and sadly weakens it. It renders Canon 2 inapplicable to conduct that, although permissible under a specific canon, without question gives the appearance of impropriety. In the past, one of the functions of Canon 2 was to remind judges that with great power comes great responsibility. Benign acts performed by judges are not always perceived as benign by others. But the majority’s ruling reduces the service performed by Canon 2 of fostering an atmosphere of trust and respect by those whose legal problems come before Michigan courts.
*227It seems obvious to me that the Code of Judicial Conduct must not only foster behavior but it must occasionally punish judges’ acts that appear improper to the reasonable observer. That includes acts that comply with a particular canon but create an impermissible appearance of impropriety under the circumstances in which they are committed. The case before us provides an example of such an act.
The responsibilities of a judge extend not only to the business of the courts in its technical sense, but to the role of the judge in an institutional sense. Judges must not stigmatize the judicial system by the appearance of impropriety. Gray, Avoiding the appearance of impropriety: With great power comes great responsibility, 28 U Ark Little Rock L Rev 63, 66 (Fall, 2005).
It has been aptly observed:
The appearance of impropriety standard does not unfairly assume that judges lack integrity, but the alternative of asking the public simply to trust that judges are upright despite appearances ignores the public’s suspicions about public officials in general as well as judges, suspicions that unfortunately have been confirmed and aggravated by scandal after scandal, some of which have involved judges. A reasonable level of cynicism by members of the public is justified; it would be naive and foolish for citizens to blindly trust any public official, and it would imprudent for judges to assume, assert, or act as if they should be exempt from that skepticism. [Id. at 66-67.]
The case of In re Ellender5 illustrates how a judge’s conduct may be innocent, yet appear improper. In that matter, the Louisiana Supreme Court considered whether a white judge’s Halloween costume consisting of black face paint, a fake Afro wig, and an orange prison jumpsuit created an appearance of bias. Id. at *228227. The judge wore the costume at a party held at a restaurant. Five or six patrons who were not party guests were present, the restaurant being open to the public. The restaurant staff, including an African-American employee, were also present. Id.
Someone who saw the judge in costume complained to a local newspaper. The paper ran an article entitled “Local Judge’s Masquerade Sparks Racial Concerns.” Id. The story was picked up by local broadcast media, the Cable News Network, and two television stations in New Orleans. Id. The Judiciary Commission received complaints from the National Association for the Advancement of Colored People, and the judge’s colleagues. Id. at 228.
The district attorney’s office reviewed the judge’s criminal case rulings and found no race-based disparity in his sentencing. Id. at 232. However, the Louisiana Supreme Court and the Judiciary Commission agreed that the judge’s conduct “called into question his ability to be fair and impartial towards African-Americans who appear before his court as defendants in criminal proceedings, as well as towards any African-American litigant or attorney in any proceeding before him, thereby creating the appearance of impropriety.” Id. at 229.
Both the court and the commission agreed that the judge did not intend to embarrass African-Americans. But the court concluded that “his behavior exhibits his failure to appreciate the effects of his actions on the community as a whole.” Id. at 233.
In years past, such conduct in Michigan would have been held to violate Canon 2 and would have subjected the judge to discipline. However, I now question whether, under the majority’s interpretation of Canon 2 here and in Adair, the judge in In re Ellender would be disciplined in this state for creating an appearance of *229impropriety. Like Justice CAVANAGH, I question whether the majority’s analysis has left anything remaining of Canon 2.
APPROPRIATE DISCIPLINE
This Court’s primary concern in determining an appropriate sanction for judicial misconduct is to restore and maintain the dignity and impartiality of the legal system and to protect the public. In re Noecker, supra at 12-13, quoting In re Ferrara, 458 Mich 350, 372; 582 NW2d 817 (1998). In In re Brown,6 this Court listed several factors that should be considered in deciding an appropriate sanction for a judge:
(1) misconduct that is part of a pattern or practice is more serious than an isolated instance of misconduct;
(2) misconduct on the bench is usually more serious than the same misconduct off the bench;
(3) misconduct that is prejudicial to the actual administration of justice is more serious than misconduct that is prejudicial only to the appearance of propriety;
(4) misconduct that does not implicate the actual administration of justice, or its appearance of impropriety, is less serious than misconduct that does;
(5) misconduct that occurs spontaneously is less serious than misconduct that is premeditated or deliberated;
(6) misconduct that undermines the ability of the justice system to discover the truth of what occurred in a legal controversy, or to reach the most just result in such a case, is more serious than misconduct that merely delays such discovery;
(7) misconduct that involves the unequal application of justice on the basis of such considerations as race, color, ethnic background, gender, or religion are more serious *230them breaches of justice that do not disparage the integrity of the system on the basis of a class of citizenship.
Central to my decision about the appropriate sanction in this case is my conclusion that the judge’s conduct adversely affected the appearance of impartiality of the court. It is crucial to the functioning of the judiciary that the courts be fair and impartial and that the public perceive them that way. Judge Haley’s acceptance of the tickets in open court made it appear that Benedict had an influence on the judge that was favorable to him and was not shared by others.
The courts of this state can continue to operate as a suitable forum for dispute resolution only as long as the public believes that they are unbiased and fair. Conduct like respondent’s undermines the public’s belief in the ability of the courts to function impartially.
Because the misconduct was spontaneous, not premeditated or deliberated, I conclude that a public censure is sufficient.
CONCLUSION
I would hold that the gift of the football tickets was ordinary social hospitality within the meaning of Canon 5(C)(4)(b) of the Michigan Code of Judicial Conduct. But the location of the gift-giving together with its timing constituted an appearance of impropriety for which the sanction of public censure is warranted. A judge must scrupulously observe the canons of judicial ethics when accepting gifts, and under no circumstances should a judge accept a gift while on the bench adjudicating a proceeding.
For the reasons stated above I concur with the majority’s decision to publicly censure Judge Haley.

 124 Ill 2d 29, 42; 528 NE2d 694 (1988).


 Random House Webster’s College Dictionary (1997) defines “ordinary” as “customary; usual; normal.” It defines “social” as “characterized by friendly companionship or relations.” And it defines “hospitality” as “the friendly reception and treatment of guests and strangers.”


 The reasonable person standard appears most often in areas of law pertaining to the evaluation of human conduct, specifically, torts and criminal law. See Prosser & Keeton, Torts (5th ed), §§ 32, 31, Michigan Law & Practice, 2d ed, Torts, § 34, and People v Pouncey, 437 Mich 382, 389; 471 NW2d 346 (1991).


 In support of its holding, the majority refers to statements in Adair v Michigan, 474 Mich 1027, 1039, 1051, 1053 (2006) (Taylor, C.J., and Markman, J.) (Corrigan, J., concurring with Taylor, C. J., and Markman, J.) and (Young, J., concurring with Taylor, C.J., and Markman, J.). Adair involved a motion for recusal brought against Chief Justice Taylor and Justice Markman. As in this case, there was no adversarial briefing or oral argument on the application of Canon 2.


 889 So 2d 225 (La, 2004).


 Supra at 1292-1293.